LOGO [g29155img1.jpg]

LOAN AND SECURITY AGREEMENT   

(ACCOUNTS AND INVENTORY)            

 

OBLIGOR #    NOTE #   

AGREEMENT DATE

    July 30, 2007

CREDIT LIMIT

    $15,000,000.00

     

INTEREST RATE

    Base Rate Plus 0.250%

  

OFFICER NO./INITIALS

    49190, D.J.

THIS AGREEMENT is entered into on July 30, 2007, between Comerica (“Bank”) as
secured party, whose Western Division headquarters office is 333 West Santa
Clara Street, San Jose, CA and the undersigned (“Borrower”), whose sole place of
business (if it has only one), chief executive office (if it has more than one
place of business) or residence (if an individual) is located at the address set
forth below its name on the signature page to this Agreement. The parties agree
as follows:

1. DEFINITIONS.

1.1 “Accounts” shall mean and includes all presently existing and hereafter
arising accounts, including without limitation all accounts receivable, contract
rights and other forms of right to payment for monetary obligations or
receivables for property sold or to be sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered or to be rendered (including
without limitation all health-care-insurance receivables) owing to Borrower, and
any supporting obligations, credit insurance, guaranties or security therefor,
irrespective of whether earned by performance.

1.2 “Agreement” shall mean and includes this Loan and Security Agreement
(Accounts and Inventory), any concurrent or subsequent rider to this Loan and
Security Agreement (Accounts and Inventory) and any extensions, supplements,
amendments or modifications to this Loan and Security Agreement (Accounts and
Inventory) and/or to any such rider.

1.3 “Bank Expenses” shall mean and includes: all costs or expenses required to
be paid by Borrower under this Agreement which are paid or advanced by Bank;
taxes and insurance premiums of every nature and kind of Borrower paid by Bank;
filing, recording, publication and search fees, appraiser fees, auditor fees and
costs, and title insurance premiums paid or incurred by Bank in connection with
Bank’s transactions with Borrower; costs and expenses incurred by Bank in
collecting the Accounts (with or without suit) to correct any default or enforce
any provision of this Agreement, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, disposing of, preparing for
sale and/or advertising to sell the Collateral, whether or not a sale is
consummated; costs and expenses of suit incurred by Bank in enforcing or
defending this Agreement or any portion hereof, including, but not limited to,
expenses incurred by Bank in attempting to obtain relief from any stay,
restraining order, injunction or similar process which prohibits Bank from
exercising any of its rights or remedies; and reasonable attorneys’ fees and
expenses incurred by Bank in advising, structuring, drafting, reviewing,
amending, terminating, enforcing, defending or concerning this Agreement, or any
portion hereof or any agreement related hereto, whether or not suit is brought.
Bank Expenses shall include Bank’s in-house legal charges at reasonable rates.

1.4 “Base Rate” shall mean that variable rate of interest so announced by Bank
at its headquarters office in San Jose, California as its “Base Rate” from time
to time and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto.

1.5 “Borrower’s Books” shall mean and includes all of Borrower’s books and
records including but not limited to minute books; ledgers; records indicating,
summarizing or evidencing Borrower’s assets, (including, without limitation, the
Accounts) liabilities, business operations or financial condition, and all
information relating thereto, computer programs; computer disk or tape files;
computer printouts; computer runs; and other computer prepared information and
equipment of any kind.

1.6 “Borrowing Base” shall mean the sum of: (1) Eighty percent (80%) of the net
amount of Eligible Accounts after deducting therefrom all payments, adjustments
and credits applicable thereto; and (2) the amount, if any, of the advances
against Inventory agreed to be made pursuant to any Inventory Rider, or other
rider, amendment or modification to this Agreement, that may now or hereafter be
entered into by Bank and Borrower. Anything contained in the foregoing to the
contrary notwithstanding, Bank may adjust the Borrowing Base percentage(s) and
the definition of Eligible Accounts and Eligible Inventory, in each case as
provided for under subsection 6.7 hereof.

1.7 “Cash Flow” shall mean, for any applicable period of determination, the Net
Income (after deduction for income taxes and other taxes of such Person, or its
subsidiaries, determined by reference to income or profits of such Person, or
its subsidiaries) for such period, plus, to the extent deducted in computation
of such Net Income, the amount of depreciation and amortization expense and the
increase (or decrease) in the deferred tax liability during such period, all as
determined in accordance with GAAP.

1.8 “Cash Flow Coverage Ratio” shall mean, as of any applicable period of
determination, the ratio of (a) the sum of (i) Cash Flow plus (ii) any and all
interest paid or payable with respect to Long Term Indebtedness and Subordinated
Debt, determined on the basis of the four fiscal quarters immediately preceding
the date of determination to (b) the sum of (i) Current Maturities of Long Term
Indebtedness plus (ii) any and all interest paid or payable with respect to Long
Term Indebtedness and Subordinated Debt, determined on the basis of the four
fiscal quarters immediately preceding the date of determination.

1.9 “Collateral” shall mean and includes all personal property of Borrower,
including without limitation each and all of the following: the Accounts; the
Inventory; the General Intangibles; the Negotiable Collateral; Borrower’s Books;
all Borrower’s deposit accounts; all Borrower’s investment property (including
without limitation securities and securities entitlements); all goods,
instruments, documents, policies and certificates of insurance, deposits, money
or other personal property of Borrower in which Bank receives a security
interest and which now or later come into the possession, custody or control of
Bank; all Borrower’s equipment and fixtures; all additions, accessions,
attachments, parts, replacements, substitutions, renewals, interest, dividends,
distributions or rights of any kind for or with respect to any of the foregoing
(including without limitation any stock splits, stock rights, voting rights and
preferential rights); any supporting obligations for any of the foregoing; and
the products and proceeds of any of the foregoing, including, but not limited
to, proceeds of insurance covering the Collateral, and any and all Accounts,
General Intangibles, Negotiable Collateral, Inventory, equipment, money, deposit
accounts, investment property, equipment, fixtures or other tangible and
intangible property of Borrower resulting from the sale or other disposition of
the Collateral and the proceeds thereof and any supporting obligations or
security therefor and any right to payment thereunder, and including, without
limitation, cash or other property which were proceeds and are recovered by a
bankruptcy trustee or otherwise as a preferential transfer by Borrower.
Notwithstanding anything to the contrary contained herein, Collateral shall not
include any waste or other materials which have been or may be designated as
toxic or hazardous by Bank.

1.10 “Credit” shall mean all Indebtedness, except that Indebtedness arising
pursuant to any other separate contract, instrument, note or other separate
agreement which, by its terms, provides for a specified interest rate and term.



--------------------------------------------------------------------------------

1.11 “Credit Limit” shall mean Fifteen Million and no/100 Dollars
($15,000,000.00).

1.12 “Current Assets” shall mean, in respect of a Person and as of any
applicable date of determination, all current assets of such Person determined
in accordance with GAAP.

1.13 “Current Liabilities” shall mean, in respect of a Person and as of any
applicable date of determination, all liabilities of such Person that should be
classified as current in accordance with GAAP.

1.14 “Current Maturities of Long Term Indebtedness” shall mean, in respect of a
Person and as of any applicable date of determination thereof, that portion of
Long Term Indebtedness that should be classified as current in accordance with
GAAP.

1.15 “Current Ratio” shall mean, in respect of a Person and as of any applicable
date of determination, Current Assets divided by Current Liabilities.

1.16 “Daily Balance” shall mean the amount determined by taking the amount of
the Credit owed at the beginning of a given day, adding any new Credit advanced
or incurred on such date, and subtracting any payments or collections which are
deemed to be paid and are applied by Bank in reduction of the Credit on that
date under the provisions of this Agreement.

1.17 “Debt” shall mean, as of any applicable date of determination, all items of
indebtedness, obligation or liability of a Person, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP. In
the case of Borrower, the term “Debt” shall include, without limitation, the
Indebtedness.

1.18 “Eligible Accounts” shall mean and includes those Accounts of Borrower
which are due and payable within thirty (30) days, or less, from the date of
invoice, have been validly assigned to Bank and strictly comply with all of
Borrower’s warranties and representations to Bank; but Eligible Accounts shall
not include the following: (a) Accounts with respect to which the account debtor
is an officer, employee, partner, joint venturer or agent of Borrower;
(b) Accounts with respect to which goods are placed on consignment, guaranteed
sale or other terms by reason of which the payment by the account debtor may be
conditional; (c) Accounts with respect to which the account debtor is not a
resident of the United States; (d) Accounts with respect to which the account
debtor is the United States or any department, agency or instrumentality of the
United States; (e) Accounts with respect to which the account debtor is any
State of the United States or any city, county, town, municipality or division
thereof; (f) Accounts with respect to which the account debtor is a subsidiary
of, related to, affiliated or has common shareholders, officers or directors
with Borrower; (g) Accounts with respect to which Borrower is or may become
liable to the account debtor for goods sold or services rendered by the account
debtor to Borrower; (h) Accounts not paid by an account debtor within ninety
(90) days from the date of the invoice; (i) Accounts with respect to which
account debtors dispute liability or make any claim, or have any defense,
crossclaim, counterclaim, or offset; (j) Accounts with respect to which any
Insolvency Proceeding is filed by or against the account debtor, or if an
account debtor becomes insolvent, fails or goes out of business; (k) Accounts
owed by any single account debtor which exceed twenty percent (20%) of all of
the Eligible Accounts and allow up to (40%) to JC Penney, Kohl’s, Target, and
American Eagle Outfitters; and (l) Accounts with a particular account debtor on
which over twenty-five percent (25%) of the aggregate amount owing is greater
than ninety (90) days from the date of the invoice.

1.19 “Event of Default” shall mean one or more of those events described in
Section 7 contained herein below.

1.20 “GAAP” shall mean, as of any applicable period, generally accepted
accounting principles in effect during such period.

1.21 “General Intangibles” shall mean and includes all of Borrower’s present and
future general intangibles and other personal property (including without
limitation all payment intangibles, electronic chattel paper, contract rights,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, plans, diagrams, schematics, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment (including without limitation, rights to payment evidenced by chattel
paper, documents or instruments) and other rights under any royalty or licensing
agreements, infringement claims, software (including without limitation any
computer program that is embedded in goods that consist solely of the medium in
which the program is embedded), information contained on computer disks or
tapes, literature, reports, catalogs, insurance premium rebates, tax refunds,
and tax refund claims), other than goods, Accounts, Inventory, Negotiable
Collateral, and Borrowers Books.

1.22 “Indebtedness” shall mean and includes any and all loans, advances, Letter
of Credit Obligations, overdrafts, debts, liabilities (including, without
limitation, any and all amounts charged to Borrower’s loan account pursuant to
any agreement authorizing Bank to charge Borrower’s loan account), obligations,
lease payments, guaranties, covenants and duties owing by Borrower to Bank of
any kind and description whether advanced pursuant to or evidenced by this
Agreement; by any note or other Instrument; or by any other agreement between
Bank and Borrower and whether or not for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due now existing or hereafter
arising, including, without limitation, any interest, fees, expenses, costs and
other amounts owed to Bank that but for the provisions of the United States
Bankruptcy Code would have accrued after the commencement of any Insolvency
Proceeding, and including, without limitation, any debt, liability, or
obligations owing from Borrower to others which Bank may have obtained by
assignment, participation, purchase or otherwise, and further including, without
limitation, all interest not paid when due and all Bank Expenses which Borrower
is required to pay or reimburse by this Agreement, by law, or otherwise.

1.23 “Insolvency Proceeding” shall mean and includes any proceeding or case
commenced by or against Borrower, or any guarantor of Borrower’s Indebtedness,
or any of Borrower’s account debtors, under any provisions of the United States
Bankruptcy Code, as amended, or any other bankruptcy or insolvency law,
including, but not limited to assignments for the benefit of creditors, formal
or informal moratoriums, composition or extensions with some or all creditors,
any proceeding seeking a reorganization, arrangement or any other relief under
the United States Bankruptcy Code, as amended, or any other bankruptcy or
insolvency law.

1.24 “Inventory” shall mean and includes all present and future inventory in
which Borrower has any interest, including, but not limited to, goods held by
Borrower for sale or lease or to be furnished under a contract of service and
all of Borrower’s present and future raw materials, work in process, finished
goods (including without limitation any computer program embedded in any of the
foregoing goods and any supporting information provided in connection therewith
that (i) is associated with the goods in such a manner that the program
customarily is considered part of the goods or that (ii) by becoming the owner
of the goods, a person acquires a right to use the program in connection with
the goods), together with any advertising materials and packing and shipping
materials, wherever located and any documents of title representing any of the
above, and any equipment, fixtures or other property used in the storing,
moving, preserving, identifying, accounting for and shipping or preparing for
the shipping of inventory, and any and all other items hereafter acquired by
Borrower by way of substitution, replacement, return, repossession or otherwise,
and all additions and accessions thereto, and the resulting product or mass, and
any documents of title respecting any of the above.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

1.25 “Letter of Credit Obligations” shall mean, as of any applicable date of
determination, the sum of the undrawn amount of any letter(s) of credit issued
by Bank upon the application of and/or for the account of Borrower, plus any
unpaid reimbursement obligations owing by Borrower to Bank in respect of any
such letter(s) of credit.

1.26 “Long Term Indebtedness” shall mean, in respect of a Person and as of any
applicable date of determination thereof, all Debt which should be classified as
“funded indebtedness” or “long term indebtedness” on a balance sheet of such
Person as of such date in accordance with GAAP.

1.27 “Net Income” shall mean the net income (or loss) of a person for any period
of determination, determined in accordance with GAAP but excluding in any event:

a. any gains or losses on the sale or other disposition, not in the ordinary
course of business, of investments or fixed or capital assets, and any taxes on
the excluded gains and any tax deductions or credits on account on any excluded
losses; and

b. in the case of Borrower, net earnings of any Person in which Borrower has an
ownership interest, unless such net earnings shall have actually been received
by Borrower in the form of cash distributions.

1.28 “Negotiable Collateral” shall mean and include all of Borrower’s present
and future letters of credit, advises of credit, letter-of-credit rights,
certificates of deposit, notes, drafts, money, documents (including without
limitation all negotiable documents), instruments (including without limitation
all promissory notes), tangible chattel paper or any other similar property.

1.29 “Judicial Officer or Assignee” shall mean and includes any trustee,
receiver, controller, custodian, assignee for the benefit of creditors or any
other person or entity having powers or duties like or similar to the powers and
duties of trustee, receiver, controller, custodian or assignee for the benefit
of creditors.

1.30 “Person” or “person” shall mean and includes any individual, corporation,
partnership, joint venture, firm, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency or other entity.

1.31 “Quick Assets” shall mean, as of any applicable date of determination,
unrestricted cash, certificates of deposit or marketable securities and net
accounts receivable arising from the sale of goods and services, and United
States government securities and/or claims against the United States government
of Borrower and its subsidiaries.

1.32 “Quick Ratio” shall mean, as of an applicable date of determination, Quick
Assets divided by Current Liabilities, excluding Subordinated Debt.

1.33 “Subordinated Debt” shall mean indebtedness of the Borrower to any Person
which has been subordinated to the Indebtedness pursuant to a Subordination
Agreement in form and content satisfactory to Bank.

1.34 “Subordination Agreement” shall mean any subordination agreement, which is
in form and substance satisfactory to Bank, and which makes any or all present
and future indebtedness of Borrower to any Person subordinate to the
Indebtedness.

1.35 “Tangible Effective Net Worth” shall mean, with respect to any Person and
as of any applicable date of determination, Tangible Net Worth plus Subordinated
Debt.

1.36 “Tangible Net Worth” shall mean, with respect to any Person and as of any
applicable date of determination, the excess of:

a. the net book value of all assets of such Person (excluding affiliate
receivables, patents, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill, and all other intangible assets of such Person)
after all appropriate deductions in accordance with GAAP (including, without
limitation, reserves for doubtful receivables, obsolescence, depreciation and
amortization), less

b. all Debt of such Person at such time, excluding deferred tax liabilities.

1.37 “Working Capital” shall mean, as of any applicable date of determination,
Current Assets less Current Liabilities.

1.38 “EBITDA” of any Person shall mean for any applicable period of
determination, the Net Income of such Person for such period before deduction
for interest expense (determined in accordance with GAAP), income taxes (and
other taxes of such Person determined by reference to the income or profits of
such Person) the amount of depreciation and amortization expense of such Person,
non-cash charges incurred in connection with stock option plans and issuance of
warrants, and non-cash charges incurred in connection with Borrower’s Note
Conversion Agreements.

Any and all terms used in the foregoing definitions and elsewhere in this
Agreement shall be construed and defined in accordance with the meaning and
definition of such terms under and pursuant to the California Uniform Commercial
Code (hereinafter referred to as the “Uniform Commercial Code”) as amended,
revised or replaced from time to time. Notwithstanding the foregoing, the
parties intend that the terms used herein which are defined in the Uniform
Commercial Code have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the Uniform Commercial Code shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

2. LOAN AND TERMS OF PAYMENT.

For value received, Borrower promises to pay to the order of Bank such amount,
as provided for below, together with interest, as provided for below.

2.1 Upon the request of Borrower, made at any time and from time to time during
the term hereof, and so long as no Event of Default has occurred, Bank shall
lend to Borrower an amount equal to the Borrowing Base; provided, however, that
the Daily Balance shall not exceed the lesser of either the Credit Limit or the
Borrowing Base, minus all Letter of Credit Obligations. If at any time for any
reason, the amount of Indebtedness owed by Borrower to Bank pursuant to this
Section 2.1 and Section 2.3 of this Agreement is greater than the aggregate
amount available to be drawn under this Section 2.1, Borrower shall immediately
pay to Bank, in cash, the amount of such excess.

2.2 Except as hereinbelow provided, the Credit shall bear interest, on the Daily
Balance owing, at a fluctuating rate of interest equal to the Base Rate plus one
quarter of one percent (0.2500%) percentage points per annum.

 

3.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

All interest chargeable under this Agreement that is based upon a per annum
calculation shall be computed on the basis of a three hundred sixty (360) day
year for actual days elapsed. The Base Rate as of the date of this Agreement is
eight and one quarter of one percent (8.250%) per annum. In the event that the
Base Rate announced is, from time to time hereafter, changed, adjustment in the
Base Rate shall be made and based on the Base Rate in effect on the date of such
change. The Base Rate, as adjusted, shall apply to the Credit until the Base
Rate is adjusted again.

All interest payable by Borrower under the Credit shall be due and payable on
the first day of each calendar month during the term of this Agreement. A late
payment charge equal to five percent (5%) of each late payment may be charged on
any payment not received by Bank within ten (10) calendar days after the payment
due date, but acceptance of payment of this charge shall not waive any Event of
Default under this Agreement. Upon the occurrence of an Event of Default
hereunder, and without constituting a waiver of any such Event of Default, then
during the continuation thereof, at Bank’s option, the Credit shall bear
interest, on the Daily Balance owing, at a rate equal to three percent (3%) per
year in excess of the rate applicable immediately prior to the occurrence of the
Event of Default, and such rate of interest shall fluctuate thereafter from time
to time at the same time and in the same amount as any fluctuation in the date
of interest applicable immediately prior to any such occurrence.

2.3 Subject to the terms and conditions of this Agreement, Bank agrees to issue
or cause to be issued letters of credit for the account of Borrower during the
term of this Agreement in the aggregate outstanding face amount not to exceed
(i) the lesser of the Credit Limit or the Borrowing Base, minus (ii) the then
outstanding Daily Balance, provided that the Letter of Credit Obligations shall
not in any case exceed Three Million and no/100 Dollars ($3,000,000.00). All
letters of credit shall be, in form and substance, acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
of standard Letter of Credit Application and Agreement.

The obligation of Borrower to immediately reimburse Bank for drawings made under
letters of credit shall be absolute, unconditional and irrevocable in accordance
with the terms of this Agreement and the Letter of Credit Application and
Agreement with respect to each such letter of credit. Borrower shall indemnify,
defend, protect and hold Bank harmless from any loss, cost, expense, or
liability, including, without limitation, reasonable attorney’s fees incurred by
Bank, whether in-house or outside counsel is used, arising out of or in
connection with any letters of credit.

3. TERM.

3.1 This Agreement shall remain in full force and effect until:

¨ Terminated by notice, by either party. Notice of such termination shall be
effectuated by mailing of a registered or certified letter not less than thirty
(30) days prior to the effective date of such termination, addressed to the
other party at the address set forth herein and the termination shall be
effective as of the date so fixed in such notice.

x August 31, 2009, unless earlier terminated by notice by Borrower. Notice of
such termination by Borrower shall be effectuated by mailing of a registered or
certified letter not less than thirty (30) days prior to the effective date of
such termination, addressed to Bank at the address set forth herein and the
termination shall be effective as of the date so fixed in such notice.

Notwithstanding the foregoing, should Borrower be in default of one or more of
the provisions of this Agreement, Bank may terminate this Agreement at any time
without notice. Notwithstanding the foregoing, should either Bank or Borrower
become insolvent or unable to meet its debts as they mature, or fail, suspend,
or go out of business, the other party shall have the right to terminate this
Agreement at any time without notice. On the date of termination all
Indebtedness shall become immediately due and payable without notice or demand;
no notice of termination by Borrower shall be effective until Borrower shall
have paid all Indebtedness to Bank in full. Notwithstanding termination, until
all Indebtedness has been fully satisfied, Bank shall retain its security
interest in all existing Collateral and Collateral arising thereafter, and
Borrower shall continue to perform all of its obligations.

3.2 After termination and when Bank has received payment in full of Borrower’s
Indebtedness to Bank, Bank shall reassign to Borrower all Collateral held by
Bank, and shall execute a termination of all security agreements and security
interests given by Borrower to Bank.

4. CREATION OF SECURITY INTEREST.

        4.1 Borrower hereby grants to Bank a continuing security interest in all
presently existing and hereafter arising Collateral in order to secure prompt
repayment of any and all Indebtedness owed by Borrower to Bank and in order to
secure prompt performance by Borrower of each and all of its covenants and
obligations under this Agreement and otherwise created. Bank’s security interest
in the Collateral shall attach to all Collateral without further act on the part
of Bank or Borrower. In the event that any Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, Borrower, immediately upon
the request of Bank, shall (a) endorse or assign such Negotiable Collateral to
Bank, (b) deliver actual physical possession of such Negotiable Collateral to
Bank, and (c) mark conspicuously all of its records pertaining to such
Negotiable Collateral with a legend, in form and substance satisfactory to Bank
(and in the case of Negotiable Collateral consisting of tangible chattel paper,
immediately mark all such tangible chattel paper with a conspicuous legend in
form and substance satisfactory to Bank), indicating that the Negotiable
Collateral is subject to the security interest granted to Bank hereunder.

4.2 Bank’s security interest in the Accounts shall attach to all Accounts
without further act on the part of Bank or Borrower. Upon request from Bank,
Borrower shall provide Bank with schedules describing all Accounts created or
acquired by Borrower (including without limitation agings listing the names and
addresses of, and amounts owing by date by account debtors), and shall execute
and deliver written assignments of all Accounts to Bank all in a form acceptable
to Bank; provided, however, Borrower’s failure to execute and deliver such
schedules and/or assignments shall not affect or limit Bank’s security interest
and other rights in and to the Accounts. Together with each schedule, Borrower
shall furnish Bank with copies of Borrower’s customers’ invoices or the
equivalent, and original shipping or delivery receipts for all merchandise sold,
and Borrower warrants the genuineness thereof. Upon the occurrence of an Event
of Default, Bank or Bank’s designee may notify customers or account debtors of
Bank’s security interest in the Collateral and direct such customers or account
debtors to make payments directly to Bank, but unless and until Bank does so or
gives Borrower other written instructions, Borrower shall collect all Accounts
for Bank, receive in trust all payments thereon as Bank’s trustee, and, if so
requested to do so from Bank, Borrower shall immediately deliver said payments
to Bank in their original form as received from the account debtor and all
letters of credit, advices of credit, instruments, documents, chattel paper or
any similar property evidencing or constituting Collateral. Notwithstanding
anything to the contrary contained herein, if sales of Inventory are made for
cash, Borrower shall immediately deliver to Bank, in identical form, all such
cash, checks, or other forms of payment which Borrower receives. The receipt of
any check or other item of payment by Bank shall not be considered a payment on
account until such check or other item of payment is honored when presented for
payment, in which event, said check or other item of payment shall be deemed to
have been paid to Bank two (2) calendar days after the date Bank actually
receives such check or other item of payment.

 

4.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

4.3 Bank’s security interest in Inventory shall attach to all Inventory without
further act on the part of Bank or Borrower. Borrower will at Borrower’s expense
pledge, assemble and deliver such Inventory to Bank or to a third party as
Bank’s bailee; or hold the same in trust for Bank’s account or store the same in
a warehouse in Bank’s name; or deliver to Bank documents of title representing
said Inventory; or evidence of Bank’s security interest in some other manner
acceptable to Bank. Until a default by Borrower under this Agreement or any
other Agreement between Borrower and Bank, Borrower may, subject to the
provisions hereof and consistent herewith, sell the Inventory, but only in the
ordinary course of Borrower’s business. A sale of Inventory in Borrower’s
ordinary course of business does not include an exchange or a transfer in
partial or total satisfaction of a debt owing by Borrower.

4.4 Concurrently with Borrower’s execution of this Agreement, and at any time or
times hereafter at the request of Bank, Borrower shall (a) execute and deliver
to Bank security agreements, mortgages, assignments, certificates of title,
affidavits, reports, notices, schedules of accounts, letters of authority and
all other documents that Bank may reasonably request, in form satisfactory to
Bank, to perfect and maintain perfected Bank’s security interest in the
Collateral and in order to fully consummate all of the transactions contemplated
under this Agreement, (b) cooperate with Bank in obtaining a control agreement
in form and substance satisfactory to Bank with respect to all deposit accounts,
electronic chattel paper, investment property, and letter-of-credit rights, and
(c) in the event that any Collateral is in the possession of a third party,
Borrower shall join with Bank in notifying such third party of Bank’s security
interest and obtaining an acknowledgment from such third party that it is
holding such Collateral for the benefit of Bank. By authenticating or becoming
bound by this Agreement, Borrower authorizes the filing of initial financing
statement(s), and any amendment(s) covering the Collateral to perfect and
maintain perfected Bank’s security interest in the Collateral. Upon the
occurrence of an Event of Default, Borrower hereby irrevocably makes,
constitutes and appoints Bank (and any of Bank’s officers, employees or agents
designated by Bank) as Borrower’s true and lawful attorney-in-fact with power to
sign the name of Borrower on any security agreement, mortgage, assignment,
certificate of title, affidavit, letter of authority, notice of other similar
documents which must be executed and/or filed in order to perfect or continue
perfected Bank’s security interest in the Collateral, and to take such actions
in its own name or in Borrower’s name as Bank, in its sole discretion, deems
necessary or appropriate to establish exclusive possession or control (as
defined in the Uniform Commercial Code) over any Collateral of such nature that
perfection of Bank’s security interest may be accomplished by possession or
control.

4.5 Borrower shall make appropriate entries in Borrower’s Books disclosing
Bank’s security interest in the Accounts. Bank (through any of its officers,
employees or agents) shall have the right at any time or times hereafter,
provided that reasonable notice is provided, during Borrower’s usual business
hours, or during the usual business hours of any third party having control over
the records of Borrower, to inspect and verify Borrower’s Books in order to
verify the amount or condition of, or any other matter, relating to, said
Collateral and Borrower’s financial condition.

4.6 Effective only upon the occurrence of an Event of Default, Borrower appoints
Bank or any other person whom Bank may designate as Borrower’s attorney-in-fact,
with power: to endorse Borrower’s name on any checks, notes, acceptances, money
order, drafts or other forms of payment or security that may come into Bank’s
possession; to sign Borrower’s name on any invoice or bill of lading relating to
any Accounts, on drafts against account debtors, on schedules and assignments of
Accounts, on verifications of Accounts and on notices to account debtors; to
establish a lock box arrangement and/or to notify the post office authorities to
change the address for delivery of Borrower’s mail addressed to Borrower to an
address designated by Bank, to receive and open all mail addressed to Borrower,
and to retain all mail relating to the Collateral and forward all other mail to
Borrower; to send, whether in writing or by telephone, requests for verification
of Accounts; and to do all things necessary to carry out this Agreement.
Borrower ratifies and approves all acts of the attomey-in-fact. Neither Bank nor
its attorney-in-fact will be liable for any acts or omissions or for any error
of judgment or mistake of fact or law. This power being coupled with an
interest, is irrevocable so long as any Accounts in which Bank has a security
interest remain unpaid and until the Indebtedness has been fully satisfied.

4.7 In order to protect or perfect any security interest which Bank is granted
hereunder, Bank may, in its sole discretion, discharge any lien or encumbrance
or bond the same, pay any insurance, maintain guards, warehousemen, or any
personnel to protect the Collateral, pay any service bureau, or, obtain any
records, and all costs for the same shall be added to the Indebtedness and shall
be payable on demand.

4.8 Borrower agrees that Bank may provide information relating to this Agreement
or relating to Borrower to Bank’s parent, affiliates, subsidiaries and service
providers.

5. CONDITIONS PRECEDENT.

5.1 As conditions precedent to the making of the loans and the extension of the
financial accommodations hereunder, Borrower shall execute, or cause to be
executed, and deliver to Bank, in form and substance satisfactory to Bank and
its counsel, the following:

a. This Agreement and other documents, instruments and agreements required by
Bank;

b. If Borrower is a corporation, limited liability company, limited partnership
or other such entity, certified copies of all actions taken by Borrower, any
grantor of a security interest to Bank to secure the Indebtedness, and any
guarantor of the Indebtedness, authorizing the execution, delivery and
performance of this Agreement and any other documents, instruments or agreements
entered into in connection herewith, and authorizing specific officers to
execute and deliver any such documents, instruments and agreements;

c. If Borrower is a corporation, limited liability company, limited partnership
or other such entity, then a certificate of good standing showing that Borrower
is in good standing under the laws of the state of its incorporation or
formation and certificates indicating that Borrower is qualified to transact
business and is in good standing in any other state in which it conducts
business;

d. If Borrower is a partnership, then a copy of Borrower’s partnership agreement
certified by each general partner of Borrower;

e. UCC searches and financing statements, tax lien and litigation searches,
fictitious business statement filings, insurance certificates, notices or other
similar documents which Bank may require and in such form as Bank may require,
in order to reflect, perfect or protect Bank’s first priority security interest
in the Collateral and in order to fully consummate all of the transactions
contemplated under this Agreement;

f. Evidence that Borrower has obtained insurance and acceptable endorsements;

g. Such control agreements from each Person as Bank may require;

h. Duly executed certificates of title with respect to that portion of the
Collateral that is subject to certificates of title;

 

5.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

i. Such collateral access agreements from each lessor, warehouseman, bailee, and
other Person as Bank may require, duly executed by each such Person; and

j. Warranties and representations of officers.

6. WARRANTIES, REPRESENTATIONS AND COVENANTS.

6.1 If so requested by Bank, Borrower shall, at such intervals designated by
Bank, during the term hereof execute and deliver a Report of Accounts Receivable
or similar report, in form customarily used by Bank. The aggregate amount of the
Borrowing Base at all times during the effectiveness of this Agreement shall not
be less than the advances made hereunder. Bank shall have the right to recompute
the Borrowing Base in conformity with this Agreement.

6.2 If any warranty is breached as to any Account, or any Account is not paid in
full by an account debtor within ninety (90) days from the date of invoice, or
an account debtor disputes liability or makes any claim with respect thereto, or
a petition in bankruptcy or other application for relief under the Bankruptcy
Code or any other insolvency law is filed by or against an account debtor, or an
account debtor makes an assignment for the benefit of creditors, becomes
insolvent, fails or goes out of business, then Bank may deem ineligible any and
all Accounts owing by that account debtor, and reduce the Borrowing Base by the
amount thereof. Bank shall retain its security interest in all Accounts, whether
eligible or ineligible, until all Indebtedness has been fully paid and
satisfied. Returns and allowances, if any, as between Borrower and its
customers, will be on the same basis and in accordance with the usual customary
practices of Borrower, as they exist at this time. Any merchandise which is
returned by an account debtor or otherwise recovered shall be set aside, marked
with Bank’s name, and Bank shall retain a security interest therein. Borrower
shall promptly notify Bank of all disputes and claims and settle or adjust them
on terms approved by Bank. After default by Borrower hereunder, no discount,
credit or allowance shall be granted to any account debtor by Borrower and no
return of merchandise shall be accepted by Borrower without Bank’s consent. Bank
may, after default by Borrower, settle or adjust disputes and claims directly
with account debtors for amounts and upon terms which Bank considers advisable,
and in such cases Bank will credit Borrower’s loan account with only the net
amounts received by Bank in payment of the Accounts, after deducting all Bank
Expenses in connection therewith.

6.3 Borrower warrants, represents, covenants and agrees that:

a. Borrower has good and marketable title to the Collateral. Bank has and shall
continue to have a first priority perfected security interest in and to the
Collateral. The Collateral shall at all times remain free and clear of all
liens, encumbrances and security interests (except those in favor of Bank);

b. All Accounts are and will, at all times pertinent hereto, be bona fide
existing obligations created by the sale and delivery of merchandise or the
rendition of services to account debtors in the ordinary course of business,
free of liens, claims, encumbrances and security interests (except as held by
Bank and except as may be consented to, in writing, by Bank) and are
unconditionally owed to Borrower without defenses, disputes, offsets
counterclaims, rights of return or cancellation, and Borrower shall have
received no notice of actual or imminent bankruptcy or insolvency of any account
debtor at the time an Account due from such account debtor is assigned to Bank;
and

c. At the time each Account is assigned to Bank, all property giving rise to
such Account shall have been delivered to the account debtor or to the agent for
the account debtor for immediate shipment to, and unconditional acceptance by,
the account debtor. Borrower shall deliver to Bank, as Bank may from time to
time require, delivery receipts, customer’s purchase orders, shipping
instructions, bills of lading and any other evidence of shipping arrangements.
Absent such a request by Bank, copies of all such documentation shall be held by
Borrower as custodian for Bank.

6.4 At the time each eligible Account is assigned to Bank, all such Eligible
Accounts will be due and payable on terms set forth in Section 1.18, or on such
other terms approved in writing by Bank in advance of the creation of such
Accounts and which are expressly set forth on the face of all invoices, copies
of which shall be held by Borrower as custodian for Bank, and no such Eligible
Account will then be past due.

6.5 Borrower shall keep the Inventory only at the following locations:
                                                                          and
the owner or mortgagees of the respective locations are:
                                        
                                                                 .

a. Borrower, immediately upon demand by Bank therefor, shall now and from time
to time hereafter, at such intervals as are reasonably requested by Bank,
deliver to Bank, designations of Inventory specifying Borrower’s cost of
Inventory, the wholesale market value thereof and such other matters and
information relating to the Inventory as Bank may request;

b. Borrower’s Inventory, valued at the lower of Borrower’s cost or the wholesale
market value thereof, at all times pertinent hereto shall not be less than N/A
Dollars ($ N/A) of which no less than N/A Dollars ($ N/A) shall be in raw
materials and finished goods;

c. All of the Inventory is and shall remain free from all purchase money or
other security interests, liens or encumbrances, except as held by Bank;

d. Borrower does now keep and hereafter at all times shall keep correct and
accurate records itemizing and describing the kind, type, quality and quantity
of the Inventory, its cost therefor and selling price thereof, and the daily
withdrawals therefrom and additions thereto, all of which records shall be
available upon demand to any of Bank’s officers, agents and employees for
inspection and copying;

e. All Inventory, now and hereafter at all times, shall be new Inventory of good
and merchantable quality free from material defects;

f. Inventory is not now and shall not at any time or times hereafter be located
or stored with a bailee, warehouseman or other third party without Bank’s prior
written consent, and, in such event, Borrower will concurrently therewith cause
any such bailee, warehouseman or other third party to issue and deliver to Bank,
warehouse receipts in Bank’s name evidencing the storage of Inventory and/or an
acknowledgment by such bailee of Bank’s prior rights in the Inventory, in each
case in form and substance acceptable to Bank. In any event, Borrower shall
instruct any third party to hold all such Inventory for Bank’s account subject
to Bank’s security interests and its instructions; and

g. Bank shall have the right upon demand now and/or at all times hereafter,
during Borrower’s usual business hours, after reasonable notice, to inspect and
examine the Inventory and to check and test the same as to quality, quantity,
value and condition and Borrower agrees to reimburse Bank for Bank’s reasonable
costs and expenses in so doing.

 

6.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

6.6 Borrower represents, warrants and covenants with Bank that Borrower will
not, without Bank’s prior written consent:

a. Grant a security interest in or permit a lien, claim or encumbrance upon any
of the Collateral to any person, association, firm, corporation, entity or
governmental agency or instrumentality;

b. Permit any levy, attachment or restraint to be made affecting any of
Borrower’s assets;

c. Permit any Judicial Officer or Assignee to be appointed or to take possession
of any or all of Borrower’s assets;

d. Sell, lease, or otherwise dispose of, move, or transfer, whether by sale or
otherwise, any of Borrower’s properties or assets, other than sales of Inventory
in the ordinary course of Borrower’s business;

e. Change its name, the location of its sole place of business, chief executive
office or residence, business structure, corporate identity or structure, form
of organization or the state in which it has been formed or organized; add any
new fictitious names, dissolve, liquidate, merge or consolidate with or into any
other corporation, entity, or other business organization, or permit another
corporation, entity or other business organization to merge into it;

f. Move or relocate any Collateral;

g. Acquire any other business organization;

h. Enter into any transaction not in the usual course of Borrower’s business;

i. Make any change in Borrower’s financial structure or in any of its business
objectives, purposes or operations which would materially adversely affect the
ability of Borrower to repay Borrower’s Indebtedness;

j. Incur any debts outside the ordinary course of Borrower’s business except
renewals or extensions of existing debts and interest thereon;

k. Make loans, advances or extensions of credit to any Person, except in the
ordinary course of business;

l. Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except for the endorsement of
negotiable instruments by Borrower in the ordinary course of business for
deposit or collection;

m. Make any payment on account of any Subordinated Debt except for regularly
scheduled payments of interest and principal in accordance with the provisions
of any Subordination Agreement executed by Bank and the subordinated debt
holder, or amend any provision contained in any documentation relating to any
such Subordinated Debt without Bank’s prior written consent;

n. (i) Acquire all or substantially all the properties or assets of any other
Person, enter into any reorganization or recapitalization or reclassify its
capital stock, or (ii) enter into any sale-leaseback transaction;

o. Purchase or hold beneficially any stock or other securities of, or make any
investment or acquire any securities or other interest whatsoever in, any other
Person, except for the common stock of the Subsidiaries owned by Borrower on the
date of this Agreement and except for certificates of deposit with maturities of
one year or less of United States commercial banks with capital, surplus and
undivided profits in excess of One Hundred Million Dollars ($100,000,000.00) and
the securities or other direct obligations of the United States Government
maturing within one year from the date of acquisition thereof;

p. Allow any fact, condition or event to occur or exist with respect to any
employee pension or profit sharing plans established or maintained by it which
might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan; and

q. Borrower shall not, without Bank’s prior written consent, acquire or expend
for, or commit itself to acquire or expend for, fixed assets by lease, purchase
or otherwise, except in the ordinary course of Borrower’s business.

6.7 Borrower shall permit representatives of Bank to conduct audits of
Borrower’s Books relating to the Accounts and other Collateral and make extracts
therefrom, with results satisfactory to Bank, provided that Bank shall use its
best efforts to not interfere with the conduct of Borrower’s business, and to
the extent possible to arrange for verification of the Accounts directly with
the account debtors obligated thereon or otherwise, all under reasonable
procedures acceptable to Bank and at Borrower’s sole expense; provided, however,
that, prior to an Event of Default, Borrower shall not be responsible for more
than one (1) such audit in each calendar year. Notwithstanding any of the
provisions contained in Section 2.1 of this Agreement or otherwise, Borrower
hereby acknowledges and agrees that upon completion of any such audit Bank shall
have the right to adjust the Borrowing Base percentage or the definition of
Eligible Accounts and Eligible Inventory, in its sole and reasonable discretion,
based on its review of the results of such audit.

6.8 Borrower represents, warrants, covenants and agrees that:

a. Borrower’s true and correct legal name is that set forth on the signature
page to this Agreement. Except as disclosed in writing to Bank on or before the
date of this Agreement, Borrower has not done business under any name other than
that set forth on the signature page to this Agreement;

b. If Borrower is an individual, the location (as determined pursuant to the
Uniform Commercial Code) of Borrower’s principal residence is that set forth
following Borrower’s name on the signature page to this Agreement;

c. If Borrower is a registered organization that is organized under the laws of
any one of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and is located (as determined pursuant to the Uniform Commercial Code)
in the state under the laws of which it was organized, Borrower’s form of
organization and the state in which it has been organized are those set forth
immediately following Borrower’s name on the signature page to this Agreement;

 

7.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

d. If Borrower is a registered organization organized under the laws of the
United States, and Borrower is located in the state that United States law
designates as its location or, if United States law authorizes Borrower to
designate the state for its location, the state designated by Borrower, or if
neither of the foregoing are applicable, at the District of Columbia (in each
case as determined in accordance with the Uniform Commercial Code), Borrower’s
form of organization and the state or district in which it is located are those
set forth immediately following Borrower’s name on the signature page to this
Agreement;

e. If Borrower is a domestic organization that is not a registered organization
under the laws of the United States or any state thereof (e.g. general
partnership, joint venture, trust, estate or association), and Borrower is
located (as determined pursuant to the Uniform Commercial Code) at its sole
place of business or, if it has more than one place of business, at its chief
executive office, Borrower’s form of organization and the address of that
location are those set forth on the signature page to this Agreement; and

f. If Borrower is a foreign individual or foreign organization or a branch or
agency of a bank that is not organized under the laws of the United States or a
state thereof, Borrower is located (as determined pursuant to the Uniform
Commercial Code) at the address set forth following Borrower’s name on the
signature page to this Agreement.

6.9 If Borrower is a corporation, Borrower represents, warrants and covenants as
follows:

a. Borrower will not make any distribution or declare or pay any dividend (in
stock or in cash) to any shareholder or on any of its capital stock, of any
class, whether now or hereafter outstanding, or purchase, acquire, repurchase,
or redeem or retire any such capital stock; provided, however, so long as no
Event of Default has or is continuing hereunder, to the extent that and so long
as Borrower is an entity that is not directly subject to Federal income taxation
and with respect to which any earnings are attributable ratably to each Person
with an ownership interest in Borrower, Borrower may make distributions to each
such Person in an amount necessary to pay each such Person’s income tax
resulting from such ownership interest in Borrower, provided, further, that,
promptly upon request of Bank, Borrower shall cause each such Person to provide
Bank with copies of its tax return to substantiate any such distribution;

b. Borrower is and shall at all times hereafter be a corporation duly organized
and existing in good standing under the laws of the state of its incorporation
and qualified and licensed to do business in California or any other state in
which it conducts its business;

c. Borrower has the right and power and is duly authorized to enter into this
Agreement; and

d. The execution by Borrower of this Agreement shall not constitute a breach of
any provision contained in Borrower’s articles of incorporation or by-laws.

6.10 The execution of and performance by Borrower of all of the terms and
provisions contained in this Agreement shall not result in a breach of or
constitute an event of default under any agreement to which Borrower is now or
hereafter becomes a party.

6.11 Borrower shall promptly notify Bank in writing of its acquisition by
purchase, lease or otherwise of any after acquired property of the type included
in the Collateral, with the exception of purchases of Inventory in the ordinary
course of business.

6.12 All assessments and taxes, whether real, personal or otherwise, due or
payable by, or imposed, levied or assessed against, Borrower or any of its
property have been paid, and shall hereafter be paid in full, before
delinquency. Borrower shall make due and timely payment or deposit of all
federal, state and local taxes, assessments or contributions required of it by
law, and will execute and deliver to Bank, on demand, appropriate certificates
attesting to the payment or deposit thereof. Borrower will make timely payment
or deposit of all F.I.C.A. payments and withholding taxes required of it by
applicable laws, and will upon request furnish Bank with proof satisfactory to
it that Borrower has made such payments or deposit. If Borrower fails to pay any
such assessment, tax, contribution, or make such deposit, or furnish the
required proof, Bank may, in its sole and absolute discretion and without notice
to Borrower, (i) make payment of the same or any part thereof, or (ii) set up
such reserves in Borrower’s loan account as Bank deems necessary to satisfy the
liability therefor, or both. Bank may conclusively rely on the usual statements
of the amount owing or other official statements issued by the appropriate
governmental agency. Each amount so paid or deposited by Bank shall constitute a
Bank Expense and an additional advance to Borrower.

6.13 There are no actions or proceedings pending by or against Borrower or any
guarantor of Borrower before any court or administrative agency and Borrower has
no knowledge of any pending, threatened or imminent litigation, governmental
investigations or claims, complaints, actions or prosecutions involving Borrower
or any guarantor of Borrower, except as heretofore specifically disclosed in
writing to Bank. If any of the foregoing arise during the term of the Agreement,
Borrower shall immediately notify Bank in writing.

6.14 Insurance.

        a. Borrower, at its expense, shall keep and maintain its assets insured
against loss or damage by fire, theft, explosion, sprinklers and all other
hazards and risks ordinarily insured against by other owners who use such
properties in similar businesses for the full insurable value thereof. Borrower
shall also keep and maintain business interruption insurance and public
liability and property damage insurance relating to Borrower’s ownership and use
of the Collateral and its other assets. All such policies of insurance shall be
in such form, with such companies, and in such amounts as may be satisfactory to
Bank. Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All such
policies of insurance (except those of public liability and property damage)
shall contain an endorsement in a form satisfactory to Bank showing Bank as a
loss payee thereof, with a waiver of warranties satisfactory to Bank, and all
proceeds payable thereunder shall be payable to Bank and, upon receipt by Bank,
shall be applied on account of the Indebtedness owing to Bank. To secure the
payment of the Indebtedness, Borrower grants Bank a security interest in and to
all such policies of insurance (except those of public liability and property
damage) and the proceeds thereof, and Borrower shall direct all insurers under
such policies of insurance to pay all proceeds thereof directly to Bank.

b. Borrower hereby irrevocably appoints Bank (and any of Bank’s officers,
employees or agents designated by Bank) as Borrower’s attorney for the purpose
of making, selling and adjusting claims under such policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance.
Borrower will not cancel any of such policies without Bank’s prior written
consent. Each such insurer shall agree by endorsement upon the policy or
policies of insurance issued by it to Borrower as required above, or by
independent instruments furnished to Bank, that it will give Bank at least ten
(10) days written notice before any such policy or policies of insurance shall
be altered or canceled, and that no act or default of Borrower, or any other
person, shall affect the right of Bank to recover under such policy or policies
of insurance required above or to pay any premium in whole or in part relating
thereto. Bank, without waiving or releasing any Indebtedness or any Event of
Default, may, but shall have no obligation to do so, obtain and

 

8.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

maintain such policies of insurance and pay such premiums and take any other
action with respect to such policies which Bank deems advisable. All sums so
disbursed by Bank, as well as reasonable attorneys’ fees incurred by Bank,
whether in-house or outside counsel is used, court costs, expenses and other
charges relating thereto, shall constitute Bank Expenses and are payable on
demand.

6.15 All financial statements and information relating to Borrower which have
been or may hereafter be delivered by Borrower to Bank are true and correct and
have been prepared in accordance with GAAP consistently applied and there has
been no material adverse change in the financial condition of Borrower since the
submission of such financial information to Bank.

6.16 Financial Reporting.

a. Borrower at all times hereafter shall maintain a standard and modern system
of accounting in accordance with GAAP consistently applied with ledger and
account cards and/or computer tapes and computer disks, computer printouts and
computer records pertaining to the Collateral which contain information as may
from time to time be requested by Bank, not modify or change its method of
accounting or enter into, modify or terminate any agreement presently existing,
or at any time hereafter entered into with any third party accounting firm
and/or service bureau for the preparation and/or storage of Borrower’s
accounting records without the written consent of Bank first obtained and
without said accounting firm and/or service bureau agreeing to provide
information regarding the Accounts and Inventory and Borrower’s financial
condition to Bank; permit Bank and any of its employees, officers or agents,
upon demand, during Borrower’s usual business hours, or the usual business hours
of third persons having control thereof, to have access to and examine all of
Borrower’s Books relating to the Collateral, Borrower’s Indebtedness to Bank,
Borrower’s financial condition and the results of Borrower’s operations and in
connection therewith, permit Bank or any of its agents, employees or officers to
copy and make extracts therefrom.

b. Borrower shall deliver to Bank within thirty (30) days after the end of each
Month, a Company Prepared balance sheet and profit and loss statement covering
Borrower’s operations and deliver to Bank within ninety (90) days after the end
of each of Borrower’s fiscal years a(n) Audited statement of the financial
condition of Borrower for each such fiscal year, including but not limited to, a
balance sheet and profit and loss statement and any other report requested by
Bank relating to the Collateral and the financial condition of Borrower, and a
certificate signed by an authorized employee of Borrower to the effect that all
reports, statements, computer disk or tape files, computer printouts, computer
runs, or other computer prepared information of any kind or nature relating to
the foregoing or documents delivered or caused to be delivered to Bank under
this subparagraph are complete, correct and thoroughly present the financial
condition of Borrower and that there exists on the date of delivery to Bank no
condition or event which constitutes a breach or Event of Default under this
Agreement.

c. In addition to the financial statements requested above, within fifteen
(15) days of the end of the applicable measurement period (i.e. quarterly,
semi-annually, etc.) set forth in this clause (c) (other than with respect to
those items which provide that they are due on a daily basis, which such items
shall be due on a daily basis), Borrower agrees to provide Bank with the
following schedules:

 

    X        Accounts Receivable Agings    on a               
        monthly            basis;     X        Accounts Payable Agings    on
a                        monthly            basis;      Job Progress Reports   
on a                     basis;     X        Borrowing Base Certificate    on
a                        monthly            basis;      Compliance Certification
   on a                     basis; and     X        Inventory Report    on
a                        monthly            basis.

6.17 Borrower shall maintain the following financial ratios and covenants on a
combined basis, which shall be monitored on a quarterly basis, except as noted
below:

a. Working Capital in an amount not less than the amount set forth below during
the corresponding period:

 

Period

   Amount

From the date of this Agreement through January 30, 2008

   $ 8,000,000.00

From January 31, 2008 through January 30, 2009

   $ 9,000,000.00

At all times from and after January 31 , 2009

   $ 10,000,000.00

b. Tangible Effective Net Worth in an amount not less than the amount set forth
below during the corresponding period:

 

Period

   Amount

From the date of this Agreement through January 30, 2008

   $ 9, 500,000.00

From January 31 , 2008 through January 30, 2009

   $ 10,500,000.00

At all times from and after January 31 , 2009

   $ 11,500,000.00

c. a Current Ratio of not less than N/A

d. a Quick Ratio of not less than N/A

e. a Debt-to-Tangible Effective Net Worth of not more than 2.50:1.00

f. Cash Flow Coverage Ratio of not less than N/A

g. Minimum Net Income of at least N/A

h. EBITDA of not less than $4,000,000.00 monitored on an annual basis

 

9.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

All financial covenants shall be computed in accordance with GAAP consistently
applied except as otherwise specifically set forth in this Agreement. All monies
due from affiliates (including officers, directors and shareholders) shall be
excluded from Borrower’s assets for all purposes hereunder.

6.18 Borrower shall promptly supply Bank (and cause any guarantor to supply
Bank) with such other information(including tax returns) concerning its
financial affairs (or that of any guarantor) as Bank may request from time to
time hereafter, and shall promptly notify Bank of any material adverse change in
Borrower’s financial condition and of any condition or event which constitutes a
breach of or an event which constitutes an Event of Default under this
Agreement.

6.19 Borrower is now and shall be at all times hereafter solvent and able to pay
its debts (including trade debts) as they mature.

6.20 Borrower shall immediately and without demand reimburse Bank for all sums
expended by Bank in connection with any action brought by Bank to correct any
default or enforce any provision of this Agreement, including all Bank Expenses;
Borrower authorizes and approves all advances and payments by Bank for items
described in this Agreement as Bank Expenses.

6.21 Each warranty, representation and agreement contained in this Agreement
shall automatically be deemed repeated with each advance and shall conclusively
be presumed to have been relied on by Bank regardless of any investigation made
or information possessed by Bank. The warranties, representations and agreements
set forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Borrower shall give, or cause
to be given, to Bank, either now or hereafter.

6.22 Borrower shall keep all of its principal bank accounts with Bank and shall
notify Bank immediately in writing of the existence of any other bank account,
deposit account, or any other account into which money can be deposited.

6.23 Borrower shall furnish to Bank: (a) as soon as possible, but in no event
later than thirty (30) days after Borrower knows or has reason to know that any
reportable event with respect to any deferred compensation plan has occurred, a
statement of the chief financial officer of Borrower setting forth the details
concerning such reportable event and the action which Borrower proposes to take
with respect thereto, together with a copy of the notice of such reportable
event given to the Pension Benefit Guaranty Corporation, if a copy of such
notice is available to Borrower; (b) promptly after the filing thereof with the
United States Secretary of Labor or the Pension Benefit Guaranty Corporation,
copies of each annual report with respect to each deferred compensation plan;
(c) promptly after receipt thereof, a copy of any notice Borrower may receive
from the Pension Benefit Guaranty Corporation or the Internal Revenue Service
with respect to any deferred compensation plan; provided, however, this
subparagraph shall not apply to notice of general application issued by the
Pension Benefit Guaranty Corporation or the Internal Revenue Service; and
(d) when the same is made available to participants in the deferred compensation
plan, all notices and other forms of information from time to time disseminated
to the participants by the administrator of the deferred compensation plan.

6.24 Borrower is now and shall at all times hereafter remain in compliance with
all federal, state and municipal laws, regulations and ordinances relating to
the handling, treatment and disposal of toxic substances, wastes and hazardous
material and shall maintain all necessary authorizations and permits.

6.25 Borrower shall maintain insurance on the life of N/A in an amount not to be
less than N/A Dollars ($ N/A) under one or more policies issued by insurance
companies satisfactory to Bank, which policies shall be assigned to Bank as
security for the Indebtedness and on which Bank shall be named as sole
beneficiary.

6.26 Borrower shall limit direct and indirect compensation paid to the following
employees: N/A, N/A, N/A to an aggregate of N/A Dollars ($
N/A)                                                      per N/A .

7. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

a. If Borrower fails or neglects to perform, keep or observe any term,
provision, condition, covenant, agreement, warranty or representation contained
in this Agreement, or any other present or future document, instrument or
agreement between Borrower and Bank:

b. If any representation, statement, report or certificate made or delivered by
Borrower, or any of its officers, employees or agents to Bank is not true and
correct;

c. If Borrower fails to pay when due and payable or declared due and payable,
all or any portion of Borrower’s Indebtedness (whether of principal, interest,
taxes, reimbursement of Bank Expenses, or otherwise);

d. If there is a material impairment of the prospect of repayment of all or any
portion of Borrower’s Indebtedness or a material impairment of the value or
priority of Bank’s security interest in the Collateral;

e. If all or any of Borrower’s assets are attached, seized, subject to a writ or
distress warrant, or are levied upon, or come into the possession of any
Judicial Officer or Assignee and the same are not released, discharged or bonded
against within ten (10) days thereafter;

f. If any Insolvency Proceeding is filed or commenced by or against Borrower
without being dismissed within ten (10) days thereafter;

g. If any proceeding is filed or commenced by or against Borrower for its
dissolution or liquidation;

h. If Borrower is enjoined, restrained or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs;

i. If a notice of lien, levy or assessment is filed of record with respect to
any or all of Borrower’s assets by the United States Government, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other government agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a lien, whether inchoate
or otherwise, upon any or all of Borrower’s assets and the same is not paid on
the payment date thereof;

j. If a judgment or other claim becomes a lien or encumbrance upon any or all of
Borrower’s assets and the same is not satisfied, dismissed or bonded against
within ten (10) days thereafter;

 

10.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

k. If Borrower’s records are prepared and kept by an outside computer service
bureau at the time this Agreement is entered into or during the term of this
Agreement such an agreement with an outside service bureau is entered into, and
at any time thereafter, without first obtaining the written consent of Bank,
Borrower terminates, modifies, amends or changes its contractual relationship
with said computer service bureau or said computer service bureau fails to
provide Bank with any requested information or financial data pertaining to
Bank’s Collateral, Borrower’s financial condition or the results of Borrower’s
operations;

l. If Borrower permits a default in any material agreement to which Borrower is
a party with third parties so as to result in an acceleration of the maturity of
Borrower’s indebtedness to others, whether under any indenture, agreement or
otherwise;

m. If Borrower makes any payment on account of indebtedness which has been
subordinated to Borrower’s Indebtedness to Bank except as otherwise permitted
under the terms of this Agreement;

n. If any misrepresentation exists now or thereafter in any warranty or
representation made to Bank by any officer or director of Borrower, or if any
such warranty or representation is withdrawn by any officer or director;

o. If any party subordinating its claims to that of Bank’s or any guarantor of
Borrower’s Indebtedness dies, terminates its subordination or guaranty, violates
the terms of the subordination or guaranty, becomes insolvent, or an Insolvency
Proceeding is commenced by or against any such subordinating party or guarantor;

p. If Borrower is an individual and Borrower dies;

q. If Borrower is a corporation, trust, limited or general partnership or joint
venture, or limited liability company, should there occur (i) a sale,
conveyance, transfer, disposition or encumbrance, either voluntary or
involuntary, or should an agreement be entered into to accomplish any thereof,
with respect to (A) more than ten percent (10%) of the issued and outstanding
capital stock of Borrower if a corporation or (B) the beneficial interest of
Borrower if a trust or (C) any general partnership or joint venture interest if
Borrower is a limited or general partnership or a joint venture or (D) any
membership interest if Borrower is a limited liability company, or (ii) a change
in any general partner or joint venturer if Borrower is a limited or general
partnership or a joint venture; or

r. If any reportable event, which Bank determines constitutes grounds for the
termination of any deferred compensation plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any such plan, shall have occurred and be
continuing thirty (30) days after written notice of such determination shall
have been given to Borrower by Bank, or any such Plan shall be terminated within
the meaning of Title IV of the Employment Retirement Income Security Act
(“ERISA”), or a trustee shall be appointed by the appropriate United States
District Court to administer any such plan, or the Pension Benefit Guaranty
Corporation shall institute proceedings to terminate any plan and in case of any
event described in this Section 7, the aggregate amount of Borrower’s liability
to the Pension Benefit Guaranty Corporation under Sections 4062, 4063 or 4064 of
ERISA shall exceed five percent (5%) of Borrower’s Tangible Effective Net Worth.

Notwithstanding anything contained in Section 7 to the contrary, Bank shall
refrain from exercising its rights and remedies and Event of Default shall
thereafter not be deemed to have occurred by reason of the occurrence of any of
the events set forth in Sections 7.e, 7.f or 7.j of this Agreement if, within
ten (10) days from the date thereof, the same is released, discharged,
dismissed, bonded against or satisfied; provided, however, if the event is the
institution of Insolvency Proceedings against Borrower, Bank shall not be
obligated to make advances to Borrower during such cure period.

8. BANK’S RIGHTS AND REMEDIES.

8.1 Upon the occurrence of an Event of Default by Borrower under this Agreement,
Bank may, at its election, without notice of its election and without demand, do
any one or more of the following, all of which are authorized by Borrower:

a. Declare Borrower’s Indebtedness, whether evidenced by this Agreement,
installment notes, demand notes or otherwise, immediately due and payable to
Bank;

b. Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, or any other agreement between Borrower and Bank;

c. Terminate this Agreement as to any future liability or obligation of Bank,
but without affecting Bank’s rights and security interests in the Collateral,
and the Indebtedness of Borrower to Bank;

d. Without notice to or demand upon Borrower or any guarantor, make such
payments and do such acts as Bank considers necessary or reasonable to protect
its security interest in the Collateral. Borrower agrees to assemble the
Collateral if Bank so requires and to make the Collateral available to Bank as
Bank may designate. Borrower authorizes Bank to enter the premises where the
Collateral is located, take and maintain possession of the Collateral and the
premises (at no charge to Bank), or any part thereof, and to pay, purchase,
contest or compromise any encumbrance, charge or lien which in the opinion of
Bank appears to be prior or superior to its security interest and to pay all
expenses incurred in connection therewith;

e. Without limiting Bank’s rights under any security interest, Bank is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property or a similar nature as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral and Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit, and Bank shall have the
right and power to enter into sublicense agreements with respect to all such
rights with third parties on terms acceptable to Bank;

f. Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sales and sell (in the manner provided for herein) the Inventory;

g. Sell or dispose the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as is commercially
reasonable in the opinion of Bank. It is not necessary that the Collateral be
present at any such sale. At any sale or other disposition of the Collateral
pursuant to this Section, Bank disclaims all warranties which would otherwise be
given under the Uniform Commercial Code, including without limitation a
disclaimer of any warranty relating to title, possession, quiet enjoyment or the
like, and Bank may communicate these disclaimers to a purchaser at such
disposition. This disclaimer of warranties will not render the sale commercially
unreasonable;

 

11.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

h. Bank shall give notice of the disposition of the Collateral as follows:

(1) Bank shall give Borrower and each holder of a security interest in the
Collateral who has filed with Bank a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some disposition other than a public sale is to be made of the Collateral,
the time on or after which the private sale or other disposition is to be made;

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower’s address appearing in this Agreement, at least ten (10) calendar days
before the date fixed for the sale, or at least ten (10) calendar days before
the date on or after which the private sale or other disposition is to be made,
unless the Collateral is perishable or threatens to decline speedily in value.
Notice to persons other than Borrower claiming an interest in the Collateral
shall be sent to such addresses as have been furnished to Bank or as otherwise
determined in accordance with Section 9611 of the Uniform Commercial Code; and

(3) If the sale is to be a public sale, Bank shall also give notice of the time
and place by publishing a notice one time at least ten (10) calendar days before
the date of the sale in a newspaper of general circulation in the county in
which the sale is to be held; and

(4) Bank may credit bid and purchase at any public sale.

i. Borrower shall pay all Bank Expenses incurred in connection with Bank’s
enforcement and exercise of any of its rights and remedies as herein provided,
whether or not suit is commenced by Bank;

j. Any deficiency which exists after disposition of the Collateral as provided
above will be paid immediately by Borrower. Any excess will be returned, without
interest and subject to the rights of third parties, to Borrower by Bank, or, in
Bank’s discretion, to any party who Bank believes, in good faith, is entitled to
the excess;

k. Without constituting a retention of Collateral in satisfaction of an
obligation within the meaning of 9620 of the Uniform Commercial Code or an
action under California Code of Civil Procedure 726, apply any and all amounts
maintained by Borrower as deposit accounts (as that term is defined under 9102
of the Uniform Commercial Code) or other accounts that Borrower maintains with
Bank against the Indebtedness;

l. The proceeds of any sale or other disposition of Collateral authorized by
this Agreement shall be applied by Bank first upon all expenses authorized by
the Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank, whether in-house or outside counsel is used, the balance of
the proceeds of the sale or other disposition shall be applied in the payment of
the Indebtedness, first to interest, then to principal, then to remaining
Indebtedness and the surplus, if any, shall be paid over to Borrower or to such
other person(s) as may be entitled to it under applicable law. Borrower shall
remain liable for any deficiency, which it shall pay to Bank immediately upon
demand. Borrower agrees that Bank shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable. If Bank agrees in its sole
discretion to accept noncash proceeds (unless the failure to do so would be
commercially unreasonable), Bank may ascribe any commercially reasonable value
to such proceeds. Without limiting the foregoing, Bank may apply any discount
factor in determining the present value of proceeds to be received in the future
or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank; and

m. The following shall be the basis for any finder of fact’s determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9615(f) of the
Uniform Commercial Code: (i) The Collateral which is the subject matter of
the-disposition shall be valued in an “as is” condition as of the date of the
disposition, without any assumption or expectation that such Collateral will be
repaired or improved in any manner; (ii) the valuation shall be based upon an
assumption that the transferee of such Collateral desires a resale of the
Collateral for cash promptly (but no later than 30 days) following the
disposition; (iii) all reasonable closing costs customarily borne by the seller
in commercial sales transactions relating to property similar to such Collateral
shall be deducted including, without limitation, brokerage commissions, tax
prorations, attorney’s fees, whether in-house or outside counsel is used, and
marketing costs; (iv) the value of the Collateral which is the subject matter of
the disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent
not accounted for in (iii) above), and other maintenance, operational and
ownership expenses; and (v) any expert opinion testimony given or considered in
connection with a determination of the value of such Collateral must be given by
persons having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The
“value” of any such Collateral shall be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9615(f) of the Uniform Commercial Code.

8.2 In addition to any and all other rights and remedies available to Bank under
or pursuant to this Agreement or any other documents, instrument or agreement
contemplated hereby, Borrower acknowledges and agrees that (i) at any time
following the occurrence and during the continuance of any Event of Default,
and/or (ii) termination of Bank’s commitment or obligation to make loans or
advances or otherwise extent credit to or in favor of Borrower hereunder, in the
event that and to the extent that there are any Letter of Credit Obligations
outstanding at such time, upon demand of Bank, Borrower shall deliver to Bank,
or cause to be delivered to Bank, cash collateral in an amount not less than
such Letter of Credit Obligations, which cash collateral shall be held and
retained by Bank as cash collateral for the repayment of such Letter of Credit
Obligations, together with any and all other Indebtedness of Borrower to Bank
remaining unpaid, and Borrower pledges to Bank and grants to Bank a continuing
first priority security interest in such cash collateral so delivered to Bank.
Alternatively, Borrower shall cause to be delivered to Bank an irrevocable
standby letter of credit issued in favor of Bank by a bank acceptable to Bank,
in its sole discretion, in an amount not less than such Letter of Credit
Obligations, and upon terms acceptable to Bank, in its sole discretion.

8.3 Bank’s rights and remedies under this Agreement and all other agreements
shall be cumulative. Bank shall have all other rights and remedies not
inconsistent herewith as provided by law or in equity. No exercise by Bank of
one right or remedy shall be deemed an election, and no waiver by Bank of any
default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election or acquiescence by Bank.

9. TAXES AND EXPENSES REGARDING BORROWER’S PROPERTY. If Borrower fails to pay
promptly when due to another person or entity, monies which Borrower is required
to pay by reason of any provision in this Agreement, Bank may, but need not, pay
the same and charge Borrower’s loan account therefor, and Borrower shall
promptly reimburse Bank. All such sums shall become additional Indebtedness
owing to Bank, shall bear interest at the rate hereinabove provided, and shall
be secured by all Collateral. Any payments made by Bank shall not constitute
(i) an agreement by it to make similar payments in the future, or (ii) a waiver
by Bank of any default under this Agreement. Bank need not inquire as to, or
contest the validity of, any such expense, tax, security interest, encumbrance
or lien and the receipt of the usual official notice of the payment thereof
shall be conclusive evidence that the same was validly due and owing. Such
payments shall constitute Bank Expenses and additional advances to Borrower.

 

12.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

10. WAIVERS.

10.1 Borrower agrees that checks and other instruments received by Bank in
payment or on account of Borrower’s Indebtedness constitute only conditional
payment until such items are actually paid to Bank and Borrower waives the right
to direct the application of any and all payments at any time or times hereafter
received by Bank on account of Borrower’s Indebtedness and Borrower agrees that
Bank shall have the continuing exclusive right to apply and reapply such
payments in any manner as Bank may deem advisable, notwithstanding any entry by
Bank upon its books.

10.2 Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

10.3 Bank shall not in any way or manner be liable or responsible for (a) the
safekeeping of the Inventory; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency or other person whomsoever. All risk of loss, damage or
destruction of Inventory shall be borne by Borrower.

10.4 Borrower waives the right and the right to assert a confidential
relationship, if any, it may have with any accountant, accounting firm and/or
service bureau or consultant in connection with any information requested by
Bank pursuant to or in accordance with this Agreement, and agrees that a Bank
may contact directly any such accountants, accounting firm and/or service bureau
or consultant in order to obtain such information.

10.5 Co-Borrowers. Each Borrower agrees as follows:

a. Each Borrower agrees that it is jointly and severally, directly, and
primarily liable to Bank for payment in full of the Indebtedness and that such
liability is independent of the duties, obligations and liabilities of the other
Borrower. The Agreement and each other document, instrument and agreement
entered into by any one or more of the Borrowers in connection therewith
(collectively, hereinafter, the “Loan Documents”) are a primary and original
obligation of each Borrower, are not the creation of a surety relationship, and
are an absolute, unconditional, and continuing promise of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the Loan Documents. Each Borrower acknowledges that
the obligations of such Borrower undertaken herein might be construed to
consist, at least in part, of the guaranty of obligations of persons or entities
other than such Borrower (including any other Borrower party hereto) and, in
full recognition of that fact, each Borrower consents and agrees that Bank may,
at any time and from time to time, without notice or demand, whether before or
after any actual or purported termination, repudiation, or revocation of the
Agreement and the other Loan Documents by any one or more Borrowers, and without
affecting the enforceability or continuing effectiveness hereof as to each
Borrower: (a) supplement, restate, modify, amend, increase, decrease, extend,
renew, accelerate, or otherwise change the time for payment or the terms of the
Indebtedness or any part thereof, including any increase or decrease of the
rate(s) of interest thereon; (b) supplement, restate, modify, amend, increase,
decrease or waive, or enter into or give any agreement, approval, or consent
with respect to, the Indebtedness or any part thereof, or any of the Loan
Documents or any additional security or guaranties, or any condition, covenant,
default, remedy, right, representation or term thereof or thereunder; (c) accept
new or additional instruments, documents or agreements in exchange for or
relative to any of the Loan Documents or the Indebtedness or any part thereof;
(d) accept partial payments on the Indebtedness; (e) receive and hold additional
security or guaranties for the Indebtedness or any part thereof; (f) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer, or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Bank in its sole and
absolute discretion may determine; (g) release any Person from any personal
liability with respect to the Indebtedness or any part thereof; (h) settle,
release on terms satisfactory to Bank or by operation of applicable laws, or
otherwise liquidate or enforce any Indebtedness and any security therefor or
guaranty thereof in any manner, consent to the transfer of any security and bid
and purchase at any sale; or (i) consent to the merger, change, or any other
restructuring or termination of the corporate or partnership existence of any
Borrower or any other Person, and correspondingly restructure the Indebtedness,
and any such merger, change, restructuring, or termination shall not affect the
liability of any Borrower or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the Indebtedness.

b. Upon the occurrence and during the continuance of any Event of Default, Bank
may enforce the Agreement and the other Loan Documents independently as to each
Borrower and independently of any other remedy or security Bank at any time may
have or hold in connection with the Indebtedness, and it shall not be necessary
for Bank to marshal assets in favor of any Borrower or any other Person or to
proceed upon or against or exhaust any security or remedy before proceeding to
enforce the Agreement and the other Loan Documents. Each Borrower expressly
waives any right to require Bank to marshal assets in favor of any Borrower or
any other Person or to proceed against any other Borrower or any Collateral
provided by any Person, and agrees that Bank may proceed against Borrowers or
any Collateral in such order as it shall determine in its sole and absolute
discretion.

c. Bank may file a separate action or actions against any Borrower, whether
action is brought or prosecuted with respect to any security or against any
other person, or whether any other person is joined in any such action or
actions. Each Borrower agrees that Bank and any Borrower and any affiliate of
any Borrower may deal with each other in connection with the Indebtedness or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the continuing efficacy of the Agreement or the other Loan
Documents.

d. Bank’s rights under the Loan Documents shall be reinstated and revived, and
the enforceability of the Agreement and the other Loan’ Documents shall
continue, with respect to any amount at any time paid on account of the
Indebtedness which thereafter shall be required to be restored or returned by
Bank, all as though such amount had not been paid. The rights of Bank created or
granted herein and the enforceability of the Agreement and the other Loan
Documents at all times shall remain effective to cover the full amount of all
the Indebtedness even though the Indebtedness, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against any Borrower and whether or not any other
Borrower shall have any personal liability with respect thereto.

e. To the maximum extent permitted by applicable law and to the extent that a
Borrower is deemed a guarantor, each Borrower expressly waives any and all
defenses now or hereafter arising or asserted by reason of (a) any disability or
other defense of any other Borrower with respect to the Indebtedness, (b) the
unenforceability or invalidity of any security or guaranty for the Indebtedness
or lack of perfection or continuing perfection or failure of priority of any
security for the Indebtedness, (c) the cessation for any cause whatsoever of the
liability of any other Borrower (other than by reason of the full payment and
performance of all Indebtedness), (d) any failure of the Bank to marshal assets
in favor of Bank or any Borrower or any other person, (e) any failure of Bank to
give notice of sale or other disposition of collateral to any Borrower

 

13.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

or any other Person or any defect in any notice that may be given in connection
with any sale or disposition of collateral, (f) any failure of Bank to comply
with applicable law in connection with the sale or other disposition of any
collateral or other security for any Obligation, including any failure of Bank
to conduct a commercially reasonable sale or other disposition of any collateral
or other security for any Obligation, (g) any act or omission of Bank or others
that directly or indirectly results in or aids the discharge or release of any
Borrower or the Indebtedness or any security or guaranty therefor by operation
of law or otherwise, (h) any law which provides that the obligation of a surety
or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation, (i) any failure of Bank to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person, (j) the election by Bank of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (k) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code, (1) any use of cash collateral under Section 363 of the United
States Bankruptcy Code, (m) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person,
(n) the avoidance of any lien in favor of Bank for any reason, or (o) any action
taken by Bank that is authorized by the Agreement or any other provision of any
Loan Document. Until such time as all of the Indebtedness have been fully,
finally, and indefeasibly paid in full in cash: (i) each Borrower hereby waives
and postpones any right of subrogation it has or may have as against any other
Borrower respect to the Indebtedness; and (ii) in addition, each Borrower also
hereby waives and postpones any right to proceed or to seek recourse against or
with respect to any property or asset of any other Borrower. Each Borrower
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Indebtedness, and all notices of
acceptance of the Agreement or the other Loan Documents or of the existence,
creation or incurring of new or additional Indebtedness.

f. In the event that all or any part of the Indebtedness at any time are secured
by any one or more deeds of trust or mortgages or other instruments creating or
granting liens on any interests in real property, each Borrower authorizes Bank,
upon the occurrence of and during the continuance of any Event of Default, at
its sole option, without notice or demand and without affecting the obligations
of any Borrower, the enforceability of the Agreement and the other Loan
Documents, or the validity or enforceability of any liens of Bank, to foreclose
any or all of such deeds of trust or mortgages or other instruments by judicial
or nonjudicial sale.

g. Without limiting the generality of any other waiver or other provision set
forth in this Agreement, each Borrower waives all rights and defenses that such
Borrower may have because the Indebtedness is secured by real property. This
means, among other things:

(1) Bank may collect from any Borrower without first foreclosing on any real or
personal property pledged as Collateral by any other Borrower to secure the
Indebtedness.

(2) If Bank forecloses on any real property pledged as Collateral by any
Borrower:

(a) the amount of the debt may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(b) Bank may collect from any Borrower even if Bank, by foreclosing on the real
property pledged as Collateral, has destroyed any right that Borrower may have
to collect from any other Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Indebtedness is secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

h. To the fullest extent permitted by applicable law, to the extent that a
Borrower is deemed a guarantor, each Borrower expressly waives any defenses to
the enforcement of the Agreement and the other Loan Documents or any rights of
Bank created or granted hereby or to the recovery by Bank against any Borrower
or any other Person liable therefor of any deficiency after a judicial or
nonjudicial foreclosure or sale, even though such a foreclosure or sale may
impair the subrogation rights of Borrowers and may preclude Borrowers from
obtaining reimbursement or contribution from other Borrowers. To the fullest
extent permitted by applicable law, each Borrower expressly waives any
suretyship defenses or benefits that it otherwise might or would have under
applicable law. WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY BANK, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A
NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE INDEBTEDNESS, HAS
DESTROYED SUCH BORROWER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST THE
OTHER BORROWERS BY OPERATION OF LAW, INCLUDING BUT NOT LIMITED TO SECTION 580d
OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, OR OTHERWISE.

10.6 THE UNDERSIGNED AND THE BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.

10.7 In the event that Bank elects to waive any rights or remedies hereunder, or
compliance with any of the terms hereof, or delays or fails to pursue or enforce
any term, such waiver, delay or failure to pursue or enforce shall only be
effective with respect to that single act and shall not be construed to affect
any subsequent transactions or Bank’s right to later pursue such rights and
remedies.

11. ONE CONTINUING LOAN TRANSACTION. All loans and advances heretofore, now or
at any time or times hereafter made by Bank to Borrower under this Agreement or
any other agreement between Bank and Borrower, shall constitute one loan secured
by Bank’s security interests in the Collateral and by all other security
interests, liens, encumbrances heretofore, now or from time to time hereafter
granted by Borrower to Bank.

Notwithstanding the above, (i) to the extent that any portion of the
Indebtedness is a consumer loan, that portion shall not be secured by any deed
of trust or mortgage on or other security interest in Borrower’s principal
dwelling which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if Borrower
(or any of them) has (have) given or give(s) Bank a deed of trust or mortgage
covering real property, that deed of trust or mortgage shall not secure the loan
and any other Indebtedness of Borrower (or any of them), unless expressly
provided to the contrary in another place.

 

14.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

12. NOTICES. Unless otherwise provided in this Agreement, all notices or demands
by either party on the other relating to this Agreement shall be in writing and
sent by regular United States mail, postage prepaid, properly addressed to
Borrower or to Bank at the addresses stated in this Agreement, or to such other
addresses as Borrower or Bank may from time to time specify to the other in
writing. Requests for information made to Borrower by Bank from time to time
hereunder may be made orally or in writing, at Bank’s discretion.

13. AUTHORIZATION TO DISBURSE. Bank is hereby authorized to make loans and
advances hereunder upon telephonic or other instructions received from anyone
purporting to be an officer, employee, or representative of Borrower, or at the
discretion of Bank if said loans and advances are necessary to meet any
Indebtedness of Borrower to Bank. Bank shall have no duty to make inquiry or
verify the authority of any such party, and Borrower shall hold Bank harmless
from any damage, claims or liability by reason of Bank’s honor of, or failure to
honor, any such instructions.

14. PAYMENTS. Borrower hereby authorizes Bank to deduct the full amount of any
interest, fees, costs, or Bank Expenses due under this Agreement and not paid or
collected when due in accordance with the terms and conditions hereof from any
account maintained by Borrower with Bank. Should there be insufficient funds in
any such account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower; provided, however,
that Bank shall not be obligated to advance funds to cover any such payment.

15. DESTRUCTION OF BORROWER’S DOCUMENTS. Any documents, schedules, invoices or
other papers delivered to Bank, may be destroyed or otherwise disposed of by
Bank six (6) months after they are delivered to or received by Bank, unless
Borrower requests, in writing, the return of the said documents, schedules,
invoices or other papers and makes arrangements, at Borrower’s expense, for
their return.

16. CHOICE OF LAW. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be determined according to the laws of the
State of California. The parties agree that all actions or proceedings arising
in connection with this Agreement shall be tried and litigated only in the state
and federal courts in California.

17. GENERAL PROVISIONS.

17.1 This Agreement shall be binding and deemed effective when executed by
Borrower and accepted and executed by Bank at its headquarters office.

17.2 This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights hereunder without Bank’s prior
written consent and any prohibited assignment shall be absolutely void. No
consent to an assignment by Bank shall release Borrower or any guarantor from
their obligations to Bank. Bank may assign this Agreement and its rights and
duties hereunder. Bank reserves the right to sell, assign, transfer, negotiate
or grant participations in all or any part of, or any interest in Bank’s rights
and benefits hereunder. In connection therewith, Bank may disclose all documents
and information which Bank now or hereafter may have relating to Borrower or
Borrower’s business.

17.3 Paragraph headings and paragraph numbers have been set forth herein for
convenience only; unless the contrary is compelled by the context, everything
contained in each paragraph applies equally to this entire Agreement. Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, and the
term “including” is not limiting. The words “hereof, “herein”, “hereby”,
“hereunder”, and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.

17.4 Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Bank or Borrower, whether under any rule of
construction or otherwise; on the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

17.5 Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

17.6 This Agreement cannot be changed or terminated orally. This Agreement
contains the entire agreement of the parties hereto and supersedes all prior
agreements, understandings, representations, warranties and negotiations, if
any, related to the subject matter hereof, and none of the parties shall be
bound by anything not expressed in writing.

17.7 The parties intend and agree that their respective rights, duties, powers,
liabilities, obligations and discretions shall be performed, carried out,
discharged and exercised reasonably and in good faith.

        17.8 In addition, if this Agreement is secured by a deed of trust or
mortgage covering real property, then the trustor or mortgagor shall not
mortgage or pledge the mortgaged premises as security for any other indebtedness
or obligations. This Agreement, together with all other indebtedness secured by
said deed of trust or mortgage, shall become due and payable immediately,
without notice, at the option of Bank, (a) if said trustor or mortgagor shall
mortgage or pledge the mortgaged premises for any other indebtedness or
obligations or shall convey, assign or transfer the mortgaged premises by deed,
installment sale contract or other instrument; (b) if the title to the mortgaged
premises shall become vested in any other person or party in any manner
whatsoever, or (c) if there is any disposition (through one or more
transactions) of legal or beneficial title to a controlling interest of said
trustor or mortgagor.

17.9 Each undersigned Borrower hereby agrees that it is jointly and severally,
directly, and primarily liable to Bank for payment and performance in full of
all duties, obligations and liabilities under this Agreement and each other
document, instrument and agreement entered into by Borrower with or in favor of
Bank in connection herewith, and that such liability is independent of the
duties, obligations and liabilities of any other Borrower or any other guarantor
of the Indebtedness, as applicable. Each reference herein to Borrower shall mean
each and every Borrower party hereto, individually and collectively, jointly and
severally.

 

15.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

(ACCOUNTS AND INVENTORY)

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement (Accounts and Inventory) to be executed as of the date first
hereinabove written.

 

   BORROWER: Cygne Designs, Inc.    a Delaware Corporation Accepted and
effective as of July 30, 2007    By:   

/s/ Bennand Manuel

At Bank’s Western Division Headquarters Office       Signature of: Bennand
Manuel    Title:    CEO Comerica Bank       By:   

/s/ Deborah Jenkins

   By:   

/s/ Roy E. Green

   Signature of: Deborah Jenkins       Signature of: Roy E. Green Title:    Vice
President - Western Market    Title:    CFO Address for Notices    By:   

 

      Signature of: 11 West 42nd Street    Title:   

 

New York, NY 10036          By:   

 

      Signature of:    Title:   

 

Address for Notices      

 

16.